United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             March 31, 2006
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                        ____________________

                            No. 04-60598
                        ____________________


     OPERATORS & CONSULTING SERVICES, INCORPORATED; ZURICH
     AMERICAN INSURANCE COMPANY,

                                     Petitioners

          v.

     DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS, US
     DEPARTMENT OF LABOR; DANOS & CUROLE MARINE CONTRACTORS
     INCORPORATED; GRAY INSURANCE COMPANY; JAMES MORRISON,

                                     Respondents


_________________________________________________________________

                       Petition for Review:
                      Benefits Review Board
                            No. 03-0541
_________________________________________________________________

Before JONES, Chief Judge, and KING and DENNIS, Circuit Judges.

KING, Circuit Judge:*

     Petitioners Operators & Consulting Services, Incorporated

and Zurich American Insurance Company seek review of an order of

the Department of Labor’s Benefits Review Board.   In this order,

the Benefits Review Board affirmed the decision of an

administrative law judge which imposed an employee’s medical

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
costs and disability payments upon Operators & Consulting

Services under the Longshore and Harbor Workers’ Compensation

Act, 33 U.S.C. § 901 et seq.   The petitioners argue that the

Benefits Review Board misapplied the “aggravation rule” and

erroneously concluded that the decision of the administrative law

judge was supported by substantial evidence.    For the reasons

provided below, this petition for review is DENIED and the

decision of the Benefits Review Board is AFFIRMED.

                          I.   BACKGROUND

A.   Factual Background

     Pursuant to a contract with Burlington Resources

(“Burlington”), petitioner Operators & Consulting Services, Inc.

(“OCS”) provided workers to operate an offshore oil platform.

OCS hired claimant-respondent James Morrison (“Morrison”) to

repair mechanical equipment on this platform.    On October 16,

1997, Morrison injured his back while using a ladder on the

platform.1   One week after his injury, Morrison sought treatment

from a chiropractor, Dr. Karri Gramlich (“Gramlich”), who treated

Morrison on a regular basis until February 1998.    After the

accident, Morrison quickly returned to work.    Initially

restricted to light-duty work, he soon resumed his regular course

of activity on the platform, although he continued to experience


     1
        More specifically, Morrison testified that he injured
his back as he swung over a tall guardrail while climbing down a
ladder on a water tank.

                                 2
back pain.   In February 1998, Gramlich cleared Morrison to return

to the full scope of his previous duties and ceased to treat him,

although Morrison continued to complain of discomfort and pain.

     In May 1998, Burlington ended its contract with OCS and

contracted with respondent Danos & Curole Marine Contractors,

Inc. (“Danos & Curole”) to provide similar services.    Danos &

Curole decided to retain Morrison in his position as field

mechanic and formally hired him on May 8, 1998, after he

successfully completed a pre-employment agility test.    Morrison’s

physical discomfort persisted, however, and he returned to

Gramlich for treatment on May 22, 1998.

     At this time, Morrison complained to Gramlich of the

familiar pain in his lower back, but he also reported numbness

and tingling pain in his leg, symptoms which first appeared in

March 1998 (before he began working for Danos & Curole).    During

the administrative hearing, Morrison testified that he was

involved in several physically strenuous jobs while working for

Danos & Curole, including a particularly arduous week in which he

performed a total engine overhaul.   Following physically

strenuous jobs, his back pain would increase, but his symptoms

would lessen following rest.   Morrison also claimed that he did

not think any specific event after the initial injury he suffered

while working for OCS caused his condition to worsen, but rather

that his back progressively “went down.”



                                 3
     Gramlich continued this second round of treatment until

September 1998.   Despite her efforts, Morrison’s condition showed

little improvement, and she eventually referred him to a

neurosurgeon, Dr. Andrew Wilson (“Wilson”).   Wilson began

treating Morrison on September 15, 1998, but Morrison’s condition

continued to worsen, and Wilson advised him to consider surgery.

Because Morrison was unable to continue work, Danos & Curole

terminated his employment on October 22, 1998.   At his

administrative hearing, Morrison testified that his condition

continued to deteriorate even after he stopped working for Danos

& Curole despite the fact that he had wholly avoided strenuous

physical activity.   Wilson’s testimony generally tended to

confirm Morrison’s account.   After a series of diagnostic tests

revealed a disc herniation and nerve root impingement, Wilson

performed lumbar fusion surgery on July 9, 2001.   On June 6,

2002, Wilson declared that Morrison’s condition had improved as

much as possible, but that Morrison would be left with an

eighteen percent whole body impairment, permanently limiting him

to light-duty work in the future.

B.   Procedural Background

     Morrison filed claims for disability compensation and

medical expenses against both OCS and Danos & Curole pursuant to

the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C.

§ 901 et seq. [hereinafter “LHWCA” or “Act”].    OCS voluntarily



                                 4
paid Morrison temporary total disability compensation from

September 23, 1998 to June 5, 2002; thereafter, OCS paid Morrison

permanent partial disability and medical benefits.   OCS asserted

that Danos & Curole should be liable for all subsequent and

further disability and medical benefits because Morrison’s work

for Danos & Curole aggravated his original condition.    Danos &

Curole denied responsibility for Morrison’s disability, arguing

that it resulted from the natural progression of the injury

Morrison suffered on October 16, 1997, while working for OCS.

     A formal administrative hearing was held before an

administrative law judge (“ALJ”) on January 23, 2003.    The only

issue considered at any length by the ALJ was which of the two

employers--OCS or Danos & Curole--was responsible for Morrison’s

medical expenses and disability compensation.   During the

hearing, the ALJ considered testimony and evidence provided by

Morrison, Gramlich, Wilson, Dr. Anthony Ioppolo, a neurosurgeon

who examined Morrison on behalf of OCS on three different

occasions, and Martin Knijn (“Knijn”), a physical therapist who

conducted Morrison’s pre-employment evaluation for Danos &

Curole.

     On April 16, 2003, the ALJ issued his decision.    In this

decision, the ALJ accepted Danos & Curole’s arguments, finding

both that Morrison’s disability was attributable to the natural

progression of the injury he suffered in October of 1997 while

working for OCS and that his deteriorating back condition was not

                                5
aggravated during his brief employment with Danos & Curole.

Guided in part by this court’s en banc opinion in Strachan

Shipping Co. v. Nash, 782 F.2d 513 (5th Cir. 1986), and based on

Wilson’s and Gramlich’s testimony, as well as Morrison’s own

description of his symptoms, the ALJ concluded that Morrison’s

medical condition and resultant surgery were the consequence of

his injury on October 16, 1997, and were neither caused nor

aggravated by his subsequent employment with Danos & Curole.     As

a result, the ALJ held OCS responsible for all of Morrison’s

medical and disability benefits.

     OCS appealed the ALJ’s decision to the Department of Labor’s

Benefits Review Board (“BRB” or “Board”), which affirmed the

ALJ’s ruling on May 14, 2004.   In its appeal, OCS essentially

argued that the ALJ erred in failing to find that Morrison’s

underlying back condition was aggravated by his employment duties

with Danos & Curole.   The BRB rejected OCS’s arguments, finding

that the characterization of the record evidence and the

assessment of the witnesses’ credibility offered by OCS did not

provide a basis for overturning the ALJ’s credibility

determinations and evaluation of the evidence.

     The petitioners filed their initial petition for review with

this court on July 12, 2004.

                          II.   DISCUSSION




                                   6
     The only seriously contested issue before the ALJ was which

employer and carrier were liable for Morrison’s disability.            An

administrative fact finder in a case such as this must apply the

“aggravation rule,” which requires a detailed examination of the

case-specific medical evidence.        “[T]he aggravation rule is a

doctrine of general workers’ compensation law which provides

that, where an employment injury worsens or combines with a

preexisting impairment to produce a disability greater than that

which would have resulted from the employment injury alone, the

entire resulting disability is compensable.”          Strachan, 782 F.2d

at 517 (citing A. LARSON, LAW   OF   WORKMEN’S COMPENSATION (1982)); see

also Ortco Contractors, Inc. v. Charpentier, 332 F.3d 283, 290

(5th Cir. 2003) (stating that an employer is liable under the

aggravation rule when an employment injury creates, worsens, or

combines with a preexisting condition to create a new and greater

disability).   Where the preexisting impairment results from an

injury which occurred during the course of employment with a

prior employer such as OCS, a second or final employer such as

Danos & Curole is liable under the aggravation rule for the

entire cost of an employee’s disability if the preexisting

impairment was aggravated during the course of the employee’s

second or final employment.      On the other hand, a first employer

such as OCS is liable if the employee’s ultimate medical

condition arises from the “natural progression” of an injury that



                                      7
occurred during the course of the employee’s first employment.2

Metro. Stevedore Co. v. Crescent Wharf and Warehouse Co., 339
F.3d 1102, 1105 (9th Cir. 2003).

     In Strachan, this court noted both that “the aggravation

rule has been consistently applied by this Court in longshoremen

cases” and that “the aggravation rule is well-grounded in the

statutory language of the LHWCA”--specifically 33 U.S.C.

§ 903(a), which provides that “compensation shall be payable . .

. in respect of disability or death of an employee,” 33 U.S.C.

§ 902(10), which defines disability as “incapacity because of

     2
        The aggravation rule is often known as the “last
employer rule,” although the two terms are probably not precisely
interchangeable; rather, it may be more correct to say that the
aggravation rule is the “two-injury branch” of the last employer
rule. See Found. Constructors, Inc. v. Dir., OWCP, 950 F.2d 621,
623-24 (9th Cir. 1991) (discussing same); see also Metro.
Stevedore, 339 F.3d at 1104-05 (discussing “two-injury” cases,
“occupational disease” cases, aggravating or cumulative traumas,
and the “last responsible employer rule”).
     Technical issues of nomenclature aside, it is clear that for
the second or last employer to be liable in a case such as this,
there must be evidence of additional trauma or damage that
occurred in the course of the second or last employment. As the
Fourth Circuit recently held in a case similar to the matter at
hand,
     [t]he “aggravation rule” might apply . . . to a situation
     where a second trauma occurs in an area first injured
     during the claimant’s prior employment, but since healed
     to the extent possible. In that instance, the subsequent
     employer is justifiably responsible for the entire
     resultant injury . . . . Here, however . . . the ALJ
     found . . . there was no “second trauma”; instead, there
     was simply an onset of complications from the first
     trauma.
Admiralty Coatings Corp. v. Emery, 228 F.3d 513, 518 (4th Cir.
2000). Here, as in Admiralty Coatings, the ALJ’s factual finding
that Morrison’s back injury was not exacerbated by a second
trauma fully accorded with the aggravation rule.

                                8
injury,” and 33 U.S.C. § 908(f), which provides for payments to

employees out of the industry-financed second injury fund.

Strachan, 782 F.2d at 517.   See also Louis Dreyfus Corp. v. Dir.,

OWCP, 125 F.3d 884, 887 (5th Cir. 1997) (stating that under the

LHWCA, “employers are liable for the full costs of a worker’s

disability, even if the disability is the result of both a pre-

existing impairment and a current employment injury; this is

known as the ‘aggravation rule’”).

     The aggravation rule is applied in the other circuits as

well.   See, e.g., Marinette Marine Corp. v. OWCP, 431 F.3d 1032,

1034 (7th Cir. 2005) (stating that under the aggravation rule, a

subsequent employer is responsible if the subsequent employment

aggravated an earlier injury, but that first employers are

responsible if an employee’s ultimate condition is attributable

to the natural progression of the earlier injury); Metro.

Stevedore, 339 F.3d at 1105 (stating that “[i]f the worker’s

ultimate disability is the result of the natural progression of

the injury and would have occurred notwithstanding a subsequent

injury, the employer of the worker on the date of the initial

injury is the responsible employer”).

     The central task for appellate courts addressing petitions

for review from administrative decisions that apply the

aggravation rule is the “need to decide whether the ALJ’s

. . . finding is worthy of deference.”   Marinette, 431 F.3d at

1032.   This court reviews “decisions of the Board to determine

                                 9
only whether it ‘correctly concluded that the Administrative Law

Judge’s order was supported by substantial evidence on the record

as a whole and is in accordance with law.’”    Conoco, Inc. v.

Dir., OWCP, 194 F.3d 684, 687 (5th Cir. 1999) (quoting Ingalls

Shipbuilding, Inc. v. Dir., OWCP, 991 F.2d 163, 165 (5th Cir.

1993)).

     Substantial evidence in this context “is that relevant

evidence--more than a scintilla but less than a preponderance--

that would cause a reasonable person to accept the fact finding.”

Dir., OWCP v. Ingalls Shipbuilding, Inc., 125 F.3d 303, 305 (5th

Cir. 1997) (citing Polanco v. City of Austin, 78 F.3d 968, 974

(5th Cir. 1996)).    Because we lack “the expertise necessary to

properly evaluate the complex and frequently conflicting

testimony of neurological surgeons, orthopedists, and other

medical experts . . . . we must leave this particular fact

finding decision precisely where Congress placed it--with the

ALJ.”   Ceres Marine Terminal v. Dir., OWCP, 118 F.3d 387, 391

(5th Cir. 1997).    “It is fundamental that credibility

determinations and the resolution of conflicting evidence are the

prerogative of the fact finder, here the ALJ,” and the ALJ “‘is

not bound to accept the opinion of any particular medical expert;

he is entitled to weigh the medical evidence including the

relative credibility of the competing experts . . . .’”    Atl.

Marine, Inc. v. Bruce, 661 F.2d 898, 900 (5th Cir. 1981)

(internal citations omitted) (quoting Hullinghorst Indus., Inc.

                                 10
v. Carroll, 650 F.2d 750, 759 (5th Cir. 1981)).       On the other

hand, statutory interpretations and other decisions of law made

by the BRB are reviewed by this court de novo.       Cooper/T.Smith

Stevedoring Co. v. Liuzza, 293 F.3d 741, 744 (5th Cir. 2002)

(citing Equitable Equip. Co. v. Dir., OWCP, 191 F.3d 630, 631

(5th Cir. 1999)).

       The ALJ’s decision to impose the costs of Morrison’s injury

upon OCS was supported by substantial evidence in the record,

including, but by no means limited to, the testimony of Wilson

and Gramlich.       Wilson observed that the flare-ups in pain

Morrison suffered while he worked for Danos & Curole did not

necessarily indicate that Morrison’s disc was suffering further

damage while he worked for Danos & Curole.       Rather, Wilson

claimed that these flare-ups of pain were manifestations of the

original physical damage that occurred while Morrison worked for

OCS.       Although Wilson admitted that Morrison’s employment with

Danos & Curole might have exacerbated the damage Morrison

suffered while working for OCS, he concluded that Morrison’s

ultimate condition was wholly attributable to the natural

progression of his initial injury.3      See, e.g., Wilson Dep. 71,

       3
        The following exchange provides a representative example
of the evidence provided by Wilson’s deposition:

       WILSON:           Yeah.   In my mind it all flowed, and
                         that’s how he ended up getting an
                         operation. And because of the fact that
                         he hurt himself, initially.


                                    11
76, 86.   Similarly, although Gramlich conceded that working for

Danos & Curole might have exacerbated Morrison’s condition, she

concluded that Morrison’s ultimate condition was wholly

attributable to the original injury Morrison suffered while he

was employed by OCS.4    See, e.g., Gramlich Dep. at 41-42, 52.


     QUESTION:       And it was a natural progression in your
                     opinion?

     WILSON:         Yes.

                              . . . .

     WILSON:         If the question is, Do I think he hurt
                     himself at the original time when he hurt
                     himself in October [1997].      I guess,
                     that’s where I thought it all occurred.
                     And I’ve had lots of patients do well and
                     then they get worse and then they do
                     better and then they get worse and then
                     they eventually need an operation. These
                     are all very interesting questions in
                     terms of like, what was the final thing
                     that broke the camel’s back.

     QUESTION:       And you just can’t say that one way or
                     the other, can you?

     WILSON:         Except for the fact that he told me that
                     he hurt his back at that one point in
                     time. And that’s where I’d say -- if I
                     had to draw a line, I’d say, Okay, I’m
                     drawing the line and the guy says he hurt
                     his back here. And from that point on I
                     met him and we did a lot of things to him
                     and he’s gone through a lot.

(Wilson Dep. 86, 101.)
     4
        The following exchange provides a representative example
of the evidence provided by Gramlich’s deposition:

     GRAMLICH:       My opinion is that the disk was created
                     by the injury, the original injury.

                                 12
     We are neither doctors nor the original fact finders in this



     QUESTION:      And had it not been for this, Mr.
                    Morrison would not have required surgery;
                    is that correct?

     GRAMLICH:      That’s correct. But again, I would refer
                    to Dr. Wilson for his opinion since I
                    don’t do surgery.

     QUESTION:      Based in your area of expertise, this
                    would be your opinion?

     GRAMLICH:      Yes.

                               . . . .

     QUESTION:      Let’s get this clarified.    If we could
                    just get something clarified. When you
                    say symptoms are relieved, it does not
                    necessarily mean that the underlying
                    condition resolved itself satisfactorily?

     GRAMLICH:      Correct.

     QUESTION:      He may still have a bulging disk, but he
                    may not be experiencing a great degree of
                    symptomatology?

     GRAMLICH:      Correct.

                               . . . .

     QUESTION:      Doctor,    during    that    preplacement
                    evaluation [conducted by Knijn in May
                    1998], Mr. Morrison reported no pain or
                    discomfort.     Does that change your
                    opinion regarding whether he was able to
                    do those activities or whether those
                    activities [at Danos & Curole] caused the
                    related new symptomatology?

     GRAMLICH:      I wasn’t there with him. I still believe
                    the accident created a disk problem in
                    October of ‘97.

(Gramlich Dep. 41-42, 49, 51-52.)

                                  13
matter, and so, under the appropriate standard of review, we need

not assess the plausibility of these medical accounts, nor do we

assess the weight they should be accorded relative to other

evidence in the record.    See Pool Co. v. Cooper, 274 F.3d 173,

178 (5th Cir. 2001) (stating that “[l]ike the BRB, ‘we may not

substitute our judgment for that of the ALJ, nor reweigh or

reappraise the evidence, but may only determine whether evidence

exists to support the ALJ’s findings’”) (quoting New Thoughts

Finishing Co. v. Chilton, 118 F.3d 1028, 1030-31 (5th Cir.

1997)).   Our task is more limited: we ask only whether this

evidence was relevant to the ALJ’s decision, and whether the

ALJ’s decision was reasonable based on this evidence.    Ceres, 118
F.3d at 389.   Wilson and Gramlich, who were ably cross-examined

by OCS’s counsel, concluded that Morrison’s ultimate disability

was the natural progression of the initial injury he suffered

while working for OCS.    This evidence was directly relevant to

the ALJ’s decision, and the ALJ’s decision was reasonable in

light of this evidence; therefore, we hold that the BRB correctly

found that the ALJ’s decision was supported by substantial

evidence.

                          III.   CONCLUSION

     For the reasons stated above, the petition for review is

DENIED, and the decision of the BRB is AFFIRMED.




                                  14